Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 19, and 20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 19, and 20 identify the uniquely distinct features "a processor configured to: control the first correction device or the second correction device to correct a low frequency portion of a shake amount of the image shake having a frequency lower than a predetermined frequency and; control both the first correction device and the second correction device to share and correct a high frequency portion of the shake amount of the image shake having a frequency equal to or higher than the predetermined frequency”.
It is noted that the closest prior art, Miyahara (US Patent Pub. # 2017/0353667) relates to image stabilization functions mounted in multiple apparatuses cooperate via communication to perform image stabilization control, a decrease in an effect of image stabilization is suppressed even if a communication error occurs or a delay occurs in communication.  Noguchi (US Patent Pub. # 2019/0199930) relates to an image stabilization control apparatus, an image capturing apparatus, an image capturing system, a control method, and a storage medium, and particularly to technology for performing correction regarding an influence of shake of an image capturing apparatus, using a plurality of types of methods.  Honjo (US Patent Pub. # 2016/0261806) relates to an imaging apparatus having a blur correction function both on its lens and camera body, and to an imaging method.  Miyahara, Noguchi, or Honjo do not specifically teach 
As to dependent claims 2-18, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 was filed after the mailing date of the Notice of Allowance on 2/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26961/29/2022